The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action and a subsequent amended petition alleging that respondent William E. Defenbaugh, Jr., has committed misconduct. Respondent asserts he suffers from a disability that currently renders him unable to participate in his own defense or to competently represent clients within the meaning of Rule 28(a), Rules on Lawyers Professional Responsibility (RLPR), and that his disability warrants immediate transfer to disability inactive status pursuant to Rule 28(c)(1), RLPR.
The Director and respondent have entered into a stipulation wherein they jointly recommend that the appropriate disposition *575is an immediate transfer to disability inactive status under Rule 28(c)(1), RLPR.
The court has independently reviewed the file and concludes that transfer to disability-inactive status and a stay of the pending disciplinary investigation are appropriate.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent William E. Defenbaugh, Jr., is transferred to disability-inactive status pursuant to Rule 28(c)(1), RLPR, effective as of the date of this order. While on disability-inactive status, respondent may not render legal advice, discuss legal matters with clients, or otherwise engage in the practice of law.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of transfer to disability-inactive status to clients, opposing counsel, and tribunals).
3. The reinstatement hearing provided for in Rule 28(d), RLPR, is not waived.
4. The pending disciplinary proceedings concerning respondent are stayed until such time as respondent is reinstated to the practice of law under Rules 18 and 28(d), RLPR.
5. Upon the filing of an order reinstating respondent, the stay of the disciplinary proceedings will automatically be lifted, respondent shall be required to answer the amended petition for discipline pursuant to Rule 13, RLPR, and the disciplinary proceedings shall proceed under Rule 14, RLPR.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice